Case 1:17-cv-04327-LLS-RWL Document 113 Filed 10/12/19 Page 1 of 4

GUAGLARDI & MELITI, L.L.P.
Attorneys At Law
A Limited Liability Partnership
BARRY S. GUAGLARDI a 365 WEST PASSAIC STREET, SUITE 130 JASON S. NUNNERMACKER ¢
MICHAEL P. MELITI & A
ROCHELLE PARK NI 6 ERSTEN BANELE
» UNIT EVAN A. OSTRER &
FACSIMILE: 201-947-1010 MYLES M. MISSIRIAN «
FACSIMILE: 201-843-5302
@¢ NJBAR
111 MAIN STREET & NI&NYBAR

P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601

DIRECT DIAL: 201-374-9087
BGUAGLARDI@ADGMLAW.COM

WEBSITE: WWW.ADGMLAW.COM

October 12, 2019

VIA EMAIL (Lehrburger_ NYSDChambers@nysd.uscourts.gov)

Honorable Robert W. Lehrburger, U.S.M.J.
U.S. District Court of New York

United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327

Dear Judge Lehrburger:

Please accept this correspondence on behalf of Plaintiffs, Michael Dardashtian
(“Dardashtian”), individually, and on behalf of Cooper Square Ventures (“CSV”) and
ChannelReply (“CR”) (collectively referred to as “Plaintiffs” or “Plaintiff Companies’). We
write in response to Dentons’ Motion to Withdraw as counsel for the Defendants, David Gitman,
Accel Commerce, LLC, Dalva Ventures, LLC and Channel Reply, Inc. (hereinafter
“Defendants” or “Defendant Companies”) which was filed on September 27, 2019 (“Dentons’
Motion”).

Plaintiffs do not oppose Dentons’ Motion, however, in the event that the Court is inclined
to grant Denton’s requested relief, we respectfully request that the Court require that Dentons
meet certain conditions prior to its withdrawal. See Mario Valente Collezioni, Ltd. v. Semeraro,
2004 U.S. Dist. LEXIS 8274 at 3 (S.D.N.Y. 2004) ("[A] court may establish conditions before
permitting withdrawal" quoting Oscar de la Renta, Ltd. v. Strelitz, Ltd., 1993 U.S. Dist. LEXIS

7572 (S.D.N.Y. 1993).
Case 1:17-cv-04327-LLS-RWL Document 113 Filed 10/12/19 Page 2 of 4

We have recently been made aware that certain discovery may be within Dentons’
custody and control, as briefly described below, which should be produced by Dentons to
counsel for Plaintiffs, prior to Dentons withdrawal as counsel for Defendants, as the absence of
such production by Dentons may have a material adverse effect on and may otherwise delay this
proceeding after such withdrawal.

One of Plaintiff ChannelReply’s foreign developers, Konstantyn Bagaiev (“Bagaiev’”),
recently produced to Plaintiff Dardashtian text messages via Skype, sent by and between Mr.
Bagaiev and Mr. Gitman, one page of which is attached to this letter. These communications, not
produced by Mr. Gitman in accordance with his discovery obligations, demonstrate that Mr.
Gitman, while a 50% owner of the Plaintiff Companies, induced Mr. Bagaiev and, upon
information and belief, the Plaintiff Companies’ other developer, Oleskii Glukharev, to resign
from the Plaintiff Companies as the lead and assistant developers. Mr. Gitman was formerly a
co-manager of Plaintiff Companies with Plaintiff Dardashtian until the Court removed Mr.
Gitman from such status.

These written communications reveal that Dentons may have known about and/or
participated in the drafting/editing of Mr. Bagaiev’s, and possibly Mr. Glukharev’s resignation
letters as did Mr. Gitman. These actions set forth in this Skype conversation were undertaken by
Mr. Gitman during the course of this litigation during the time that Mr. Gitman maintained a
50% ownership interest in the Plaintiff Companies, and therefore were in breach of his fiduciary
duties to the Plaintiffs. Therefore, such written communications exchanged between Mr. Gitman
and Mr. Bagaiev, and which also may involve Mr. Glukharev and Dentons should not be deemed
attorney client privileged communications and should be produced, to the extent they exist,
particularly when they may involve Mr. Gitman conspiring to injure Plaintiffs.

Mr. Bagaiev’s and Mr. Glukharev’s abrupt resignations left the Plaintiff Companies
without a developer to monitor ChannelReply and forced ChannelReply to hire replacement
developers from a United States-based company, at a significantly higher cost. While Plaintiff
Dardashtian was ultimately successful in re-negotiating Mr. Bagaiev’s return to work (Mr.
Glukharev did not return) for Plaintiff Companies, for weeks, the Plaintiff Companies were
subject to substantial increased costs associated with the replacement developer familiarizing
itself with the ChannelReply software. The Plaintiff Companies were also placed at risk during
this time until Plaintiff Dardashtian secured the replacement developer. This discovery is highly
material to Plaintiffs’ breach of fiduciary duty claims against Mr. Gitman and to certain damages
incurred by Plaintiff Companies as a result of Mr. Gitman’s actions.

As Defendant Gitman has not produced such discovery (eg. certain communications
between him and either of the developers) to date, and the specific documents (eg. the
resignations letters, all drafts and communications concerning same) in issue may have been
drafted, edited and/or discussed by Dentons with Mr. Gitman, it is respectfully requested that
Dentons be required to produce all discovery in Dentons’ possession. Such discovery should

include all drafts and all written and electronic communications, including those with Mr.
2
Case 1:17-cv-04327-LLS-RWL Document 113 Filed 10/12/19 Page 3 of 4

Gitman and/or the developers, relating specifically to Dentons’ knowledge concerning the
resignation letters for Mr. Bagaiev and/or Mr. Glukharev, as a condition of the Court granting

Dentons’ Motion.

Providing this discovery as a condition of Denton’s withdrawal may obviate the need for
future motion practice in seeking to obtain such information, and the resulting prejudice to
Plaintiffs if the discovery is not produced.

Thank you for Your Honor’s consideration of this request.

Re¥peqtfully Submitted,
GUAG I& MELITI, LLP

B \ Guaglardi
Ce: Brian S. Cousin, Esq.
Lindsay F. Ditlow, Esq.
Case 1:17-cv-04327-LLS-RWL Document 113 Filed 10/12/19 Page 4 of 4

210¢ Pe aunp Agpinjes

SOG Wg 1D
Wd O89

8ce eS
Wd beg

L102 ez aunp Aepsinuy

reo rl nok way eileen fi fer Saecett

 

LO4IW O} jfeWWa puas 0} peau |
WY PCL

£L0S ‘LZ aunp ‘Aepseupaya

 

SUOJUSP O} SI] MOYS Pinoys NOA Ajquqoig ‘“eBueYs JO pe | UBS }eUM auNs JON

Wed big

| ecards cue
ee aie o/s ac et ue5

 

Wel 68¢p ‘plaeg

 

nod yy ujaWNsOp siy peesys Aesyary
Wel SE-%

BIOW WES]
“PEOILIMOD JO! BjQeLZAe saHuo) ou si op SALE

UD

AY Oey

 

 

2102.02 eunp. ‘Aepsany

 

SAS adAys

PUL | Aseyeg g | ofe shep uees yet ,

UBUD PIAeC

 
